Exhibit 10.23










SUNTRUST BANKS, INC.


401(K) PLAN


TRUST AGREEMENT


Amended and Restated as of July 1, 2011






--------------------------------------------------------------------------------


SunTrust Banks, Inc.
401(k) Plan Trust Agreement
Amended and Restated effective July 1, 2011


Table of Contents


Introduction        1
Article 1 – General    3
1.1    Continuing Acceptance of Trust and Trusteeship    3
1.2    Ownership     3
1.3    Plan as Part of Agreement    3
1.4    Applicable Law    3
1.5    Definitions and Construction    5
Article 2 – Trust Fund        7
2.1    Composition    7
2.2    Commingled Fund    7
2.3    Contributions    7
2.4    Distributions    7
2.5    Exclusive Benefit of Plan Participants and Beneficiaries    8
Article 3 – Named Fiduciaries    9
3.1    Named Fiduciaries    9
3.2    Certification of Committee    9
3.3    Ministerial Duties    10
3.4    Co-Trustees    10
3.5    Custodian        11
Article 4 – Trust Administration    12
4.1    General Responsibilities of Trustee    12
4.2    Powers of Trustee    12
4.3    Delegation of Investment Authority    16
4.4    Expenses        18
Article 5 – Investments    19
5.1    Investment Funds    19
5.2    Participant- Directed Investments    19
5.3    Employer Stock Fund    19
5.4    Investment Powers    22
5.5    Limitations        23
5.6    Investment Policy    24
5.7    Transfers to Insurance Company    24


--------------------------------------------------------------------------------


    
SunTrust Banks, Inc.
401(k) Plan Trust Agreement
Amended and Restated effective July 1, 2011


Table of Contents


Article 6 – Accounting        26
6.1    Valuation        26
6.2    Records and Accounts    27
Article 7 – Indemnification    28
7.1    Indemnification of Trustee    28
7.2    Liability for Another’s Acts or Omissions    28
7.3    Indemnification by Trustee    29
Article 8 – Change in Trustee    31
8.1    Resignation or Removal    31
8.2    Successor        31
8.3    Duties of Successor Trustee    31
8.4    Changes in Organization of Trustee    32
Article 9 – Miscellaneous    33
9.1    Benefits May Not Be Assigned or Alienated    33
9.2    Evidence        33
9.3    Dealings of Other with Trustee    33
9.4    Allocation of Responsibility    33
9.5    Waiver of Notice    33
9.6    Governing Document    33
9.7    Counterparts    34
9.8    Audits        34
Article 10 – Amendment and Termination    35
10.1    Amendment        35
10.2    Termination of Plan    35






--------------------------------------------------------------------------------




This Trust Agreement (the “Agreement” or “Trust Agreement”) is made and entered
into effective as of the first day of July, 2011, by and between the Benefits
Plan Committee (the “Benefits Committee”) and the Benefits Finance Committee
(the “Finance Committee”) (the Benefits Committee and the Finance Committee
collectively referred to as the “Committees”) of SunTrust Banks, Inc., a
financial institution with its principal corporate offices in Atlanta, Georgia
(the “Company”), and SunTrust Bank, Atlanta, Georgia, as Trustee (the
“Trustee”). The Benefits Committee is the Plan Administrator of the Plan and the
Committees are each a Named Fiduciary of the Plan.


Introduction


The Company is the sponsor of a retirement plan known as the SunTrust Banks,
Inc. 401(k) Plan (the “Plan”) established for the exclusive benefit of eligible
employees of the Company and the affiliates and subsidiaries in the Company’s
controlled group. The Plan is intended to be a qualified plan within the meaning
of Section 401(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and to qualify as a cash-or-deferred arrangement under Sections 401(k) and
401(m) of the Code. The Plan’s Employer Stock Fund is intended to qualify as an
employee stock ownership plan as defined in Sections 409 and 4975(e)(7) of the
Code (“ESOP”), the assets of which are invested primarily in common stock of the
Company. This Agreement is intended to be exempt from taxation under Section
501(a) of the Code.


The Plan document’s Introduction briefly describes the history of the Plan,
including the establishment of the Plan as an ESOP with a Section 401(k)
cash-or-deferred feature effective January 1, 1993, by amending and restating
the SunTrust Banks, Inc. Employee Stock Ownership Plan. Effective January 1,
2007, the Plan was converted to a Section 401(k) plan with an Employer Stock
Fund that constitutes an ESOP feature of the Plan.


Effective July 1, 2011, the Company approved the establishment of two fiduciary
committees to replace the Benefits Plan Committee: (1) the (new) Benefits Plan
Committee responsible for the administration and operation of the Plan and (2)
the Benefits Finance Committee responsible for financial decisions including
selection and monitor the performance of the various Investment Funds selected
for the Plan. The Plan was amended accordingly.
This Agreement is an amendment and restatement of the previous Trust Agreement
amended and restated as of January 1, 2011 (the “Prior Agreement”) to reflect
the new committee structure under


--------------------------------------------------------------------------------


the Plan. The trust fund governed by this Agreement (the “Trust Fund”) is a
continuation of the Trust Fund established and governed by the Prior Agreement.
It continues to be the funding vehicle for the Plan and continues to be known as
the SunTrust Banks, Inc. 401(k) Plan Trust (the “Trust”).


The Committees and the Trustee (the “Parties”), by the signatures of their
respective authorized representatives to this Agreement, adopt this Agreement
effective as of July 1, 2011.


--------------------------------------------------------------------------------






ARTICLE 1
GENERAL


1.1
Continuing Acceptance of Trust and Trusteeship. The Trust Fund governed by this
Agreement is a continuation of the Trust Fund previously established by the
Company and the Trustee to hold assets of the Plan. This Agreement serves as (a)
evidence of the Trustee’s consent to continue its trusteeship of the Trust Fund
and (b) confirmation that the Trust Fund continues to be the funding vehicle for
the Plan. The Trustee agrees to administer the Trust Fund upon the terms and
conditions as set forth in this Agreement.



1.2
Ownership. The Trustee is the owner of all Plan assets held in the Trust Fund.
The Trustee holds Plan assets in trust for the exclusive benefit of Plan
Participants and their beneficiaries and for defraying reasonable administrative
costs of the Plan. Plan Participants and their beneficiaries have an undivided
beneficial interest in the Trust. No Plan Participants or beneficiaries have any
right, title or interest in or to any specific assets of the Trust.



1.3
Plan as Part of Agreement. The Plan is a part of this Agreement and as such both
documents shall be interpreted as an integrated whole. The Benefit Committee has
furnished a true and correct copy of the Plan document to the Trustee. The
Benefits Committee agrees to furnish promptly to the Trustee a true and correct
copy of any amendment to the Plan document. The Trustee may rely upon the most
recently dated Plan documents delivered to it by the Benefits Committee without
further inquiry or verification. No Plan amendment shall have the effect of
changing the rights, duties and liabilities of the Trustee without the Trustee’s
prior written consent.


1.4
Applicable Law.


(a)
Qualification intended. This Trust is intended to continue to be a qualified
trust under Section 401(a) of the Code and entitled to tax exemption under
Section 501(a) of the Code. The Trustee may assume, until advised to the
contrary, that the Trust is so qualified and is entitled to such tax exemption.
It is also intended that this Trust shall continue to be in full compliance with
applicable requirements of Sections 40l(k), 401(m), 409 and 4975(e)(7) of the
Code and the Employee Retirement Income Security Act of 1974 (“ERISA”), as
amended from time to time. This Agreement shall be construed


--------------------------------------------------------------------------------


and administered in accordance with the applicable provisions of the Code and
ERISA and their regulations.

(b)
Governing Law. This Agreement shall be construed in accordance with the laws of
the State of Georgia, without regard to its choice-of-law rules, except to the
extent that such laws are preempted by ERISA or the Code or any other applicable
federal law. Any litigation involving any controversy, dispute, or claims
arising under this Agreement or the Plan shall be submitted to the United States
Federal District Court of the Northern District of Georgia.


1.5
Definitions and Construction.


(a)
Definitions. All terms defined in the Plan shall have the same meanings when
used in this Agreement unless expressly provided to the contrary. For
convenience of reference, some terms defined in the Plan are also defined in
this Subsection.    

(1)
“Benefits Committee” means the Benefits Plan Committee, , a non-Board management
committee which serves as the Plan Administrator. The membership and
responsibilities of the Benefits Committee are provided in the Plan document.



(2)
“Board” means the Board of Directors of the Company.



(3)
“Effective Date” means the effective date of this amended and restated
Agreement, which is July 1, 2011.



(4)
“Employer Stock” means common stock of the Company that is readily tradable on
an established securities market and is a qualifying employer security within
the meaning of ERISA Section 407.



(5)
“Employer Stock Fund” means the Investment Fund consisting primarily of shares
of Employer Stock and cash and/or cash equivalents.



(6)
“Finance Committee” means the Benefits Finance Committee, a non-Board management
committee which serves as the named fiduciary responsible for financial
decisions of the Plan including directing the Trustee with respect to Investment
Funds (excluding the Employer Stock Fund) to be made available to the Plan
Participants or their beneficiaries or with respect to certain investments in an
Investment Account.


--------------------------------------------------------------------------------


The membership and responsibilities of the Finance Committee are provided in the
Plan document.


(7)
“Investment Account” means a separate account established by the Trustee,
consisting of all or a portion of the assets of the Trust Fund for which the
Trustee serves as a directed Trustee and invests the assets at the direction of
the Finance Committee or an Investment Manager or pursuant to directions of Plan
Participants or beneficiaries, rather than by the Trustee in its discretion.



(8)
“Investment Funds” means the available funds from which Plan Participants and/or
their beneficiaries may elect for the investment of their Accounts.



(9)
“Investment Manager” means a person:        

(i)
who is appointed in writing by the Finance Committee as an investment manager
for an Investment Account,

(ii)
who is either

(x)
registered as an investment adviser under the Investment Advisers Act of 1940,
as amended (the “Act”),

(y)    a bank as defined in the Act, or
(z)
an insurance company which is qualified to manage, acquire and dispose of the
assets of an employee benefit plan as contemplated under Section 3(38) of ERISA,

(iii)
who has acknowledged in writing that such person is an ERISA fiduciary with
respect to the Plan and this Trust, and

(iv)
who shall make the investment decisions with respect to all or a portion of the
Trust Fund (excluding the Employer Stock Fund) and shall take such other action
with respect to the Trust Fund or such Investment Account as the Trustee or the
Finance Committee, as applicable, shall specify in the agreement appointing such
person as Investment Manager.


An Investment Manager (who otherwise satisfies the requirements above) may
include any parent, subsidiary or brother-sister corporation that is a member of
a controlled group of corporations (as defined in Code Section 1563(a),
disregarding Code Sections 1563(a)(4) and 1563(e)(3)(C)) of which the Company or
the Trustee is a member.




--------------------------------------------------------------------------------


(b)
Other Defined Terms. The terms “Account”, “Acquisition Loan”, “Financed Shares”,
“Share Units” and “Suspense Account” shall have the meanings set forth in the
Plan.



(c)
Other Rules. The headings and subheadings in this Agreement have been inserted
for convenient reference, and to the extent any heading or subheading conflicts
with the text, the text will govern. Section references indicate sections of
this Agreement unless otherwise stated. The masculine includes the plural and
the plural the singular, wherever applicable.


--------------------------------------------------------------------------------






ARTICLE 2
TRUST FUND


2.1
Composition. The Trust Fund shall consist of the Plan assets held in the Trust
Fund as of the Effective Date of this Agreement, plus the total amount at any
given time of additional property and cash transferred to the Trustee less
distributions made by the Trustee, all as adjusted for net income or net loss.
The Trustee shall hold such assets in trust and shall hold, manage and
administer the Trust Fund in accordance with the provisions of the Plan and this
Agreement without distinction between principal and income.



2.2
Commingled Fund. Unless directed otherwise by the Finance Committee or an
Investment Manager, the Trustee shall consolidate assets of all Plan Accounts in
a single Trust Fund which shall be commingled for investment purposes; all
transactions shall be recorded on a combined basis. Any assets received by the
Trustee shall be promptly invested in accordance with written instructions
provided by the Finance Committee or the Investment Manager, as applicable, or
by Plan Participants or their beneficiaries. In accordance with the terms of the
Plan, the Benefits Committee will communicate in writing to the Trustee the
instructions received from Plan Participants or their beneficiaries as to their
elected investments, or the Trustee may agree to receive Participant
instructions from the Plan’s record keeper.



2.3
Contributions. The Trustee shall receive all contributions made under the terms
of the Plan. The Benefits Committee and the Trustee shall establish reasonable
procedures for making and accepting contributions to the Trust Fund. The
responsibility of the Trustee shall be limited to the sums of money, securities,
and other property the Trustee actually receives. Except as otherwise provided
by law or by this Agreement, the Trustee is not liable for the manner in which
such amounts are deposited or the allocations among Plan Participants’ Accounts.
The Benefits Committee is responsible for allocating investments among Plan
Participants’ Accounts. Except as otherwise required by law or provided in this
Agreement, the Trustee shall have no duty to collect any contributions payable
to the Trust Fund pursuant to the Plan, to require any contributions to be made
to the Trust Fund or to request the Company to make contributions to the Trust
Fund or to determine whether the contributions it receives are correct in amount
or comply with the terms of the Plan, the Code or ERISA.





--------------------------------------------------------------------------------


2.4
Distributions. The Trustee will make distributions from the Trust in accordance
with the written directions of the Benefits Committee or other authorized
representative or such other means of communication as may be mutually agreed
upon by the Trustee and the Benefits Committee. To the extent the Trustee
follows such written direction, the Trustee is not obligated in any manner to
ensure that a distribution complies with the terms of the Plan, that a
Participant or beneficiary is entitled to such a distribution, or that the
amount distributed is proper under the terms of the Plan. Upon any such payment
by the Trustee, the amount of the payment shall no longer constitute a part of
the Trust Fund. The Benefits Committee retains all responsibility with respect
to all distribution directions and the application of payments for distribution.
If there is a dispute as to a payment from the Trust, the Trustee may decline to
make payment of such amounts until the proper payment of such amounts is
determined by a court of competent jurisdiction, or the Trustee has been
indemnified to its satisfaction. In the event that any payment directed by the
Benefits Committee is mailed by the Trustee and is returned to the Trustee
because the Participant or beneficiary cannot be located at the mailing address,
the Trustee shall promptly notify the Benefits Committee of such returned
payment and shall take no further action with respect to such returned payment
except as directed by the Benefits Committee. The Trustee shall have no
responsibility to search for or ascertain the whereabouts of any Participant or
beneficiary.


2.5
Exclusive Benefit of Plan Participants and Beneficiaries. At no time shall any
part of the Trust Fund be used for or diverted to purposes other than the
exclusive benefit of Plan Participants and their beneficiaries, provided,
however, that nothing in this Agreement shall be construed to prohibit the use
of Trust assets for the payment of taxes, reasonable administrative expenses and
other charges properly assessed against the Trust Fund to the full extent
allowable under ERISA, and to the return of contributions to the Company under
the specific conditions set forth in the Plan, provided further that no such
payment or reimbursement shall be a non-exempt prohibited transaction under
ERISA.

 



--------------------------------------------------------------------------------


ARTICLE 3


NAMED FIDUCIARIES






3.1
Named Fiduciaries.


(a)
General. The Committees and the Trustee shall each be a Named Fiduciary for the
Trust Fund, and as between the Committees and the Trustee, the Committees shall
not be responsible for the performance of any duty or function assigned under
this Trust to the Trustee and the Trustee shall not be responsible for the
performance of any duty or function so assigned to the Committees. Any person
may serve in more than one fiduciary capacity under this Agreement.



(b)
Assignment of Responsibility. Each Named Fiduciary shall have only such powers
and responsibilities as are expressly assigned to it in this Trust Agreement for
the control, safekeeping, management, investment and administration of the Fund;
provided, in the event of any ambiguity or in the event a power or
responsibility is not expressly assigned to a specific Named Fiduciary the power
or responsibility shall be deemed to have been assigned to the Committees in
accordance with the Plan. The Trustee shall have no responsibility to inquire
into the acts and omissions of the Committees in the exercise of powers or the
discharge of responsibilities assigned to the Committees under this Agreement.





(c)
Allocation of Responsibilities. A Named Fiduciary may allocate fiduciary
responsibilities (other than the responsibilities of the Trustee in the
management and control of the assets of the Fund) to another Named Fiduciary or
may designate a person who is not a Named Fiduciary to carry out any of its
responsibilities under this Agreement (other than the responsibilities of the
Trustee in the management and control of the assets of the Fund). However, no
designation is effective unless the delegate agrees in writing.



(d)
Agents. A Name Fiduciary or a delegate of a Named Fiduciary may employ one or
more persons to render advice or perform other services with respect to any
responsibility such Named Fiduciary or such delegate may have under this
Agreement.





--------------------------------------------------------------------------------


3.2
Certification of Committees. The Trustee may rely upon the certification of the
Finance Committee or the Benefits Committee with respect to any instruction,
direction or approval of such Committee. The respective Chairmen of the
Committees or a Committee delegate will certify to the Trustee the name of the
person or persons with authority to act on behalf of each Committee to direct
the Trustee with respect to any matters relating to the Trust Fund. The
Committees shall provide the Trustee with a specimen signature of each of the
authorized persons referred to above. Actions taken by each of the Committees
that affect the Trustee or the Trust Fund will be certified by a member of the
applicable Committee by letter or written resolution. The Trustee may rely on
the latest relevant certificate without further inquiry or verification.


3.3
Ministerial Duties. The Parties understand and agree that although the Trustee
will perform certain ministerial and custodial duties with respect to the assets
held in Trust, such duties will be performed in the normal course by officers
and other employees of the Trustee or by such other person or persons with whom
the Trustee has contracted to perform services for it, all of whom may be
unfamiliar with investment management, and that such duties will not include the
exercise of any discretionary authority or other authority to manage and control
assets comprising the Trust Fund.



3.4
Co-Trustees.



(a)
More than one Trustee. If the Plan has more than one person acting as Trustee,
the Trustees may allocate the Trustee responsibilities by mutual agreement and
Trustee decisions will be made by a majority vote (unless otherwise agreed to by
the Trustees) or as otherwise provided in a separate trust agreement or other
binding document.


(b)
Appointment of Ancillary Trustees. In the event that any property that is or may
become a part of the Trust Fund is situated in any state in which the Trustee is
prohibited from holding real estate as trustee, or in a foreign country, the
Trustee may, in its discretion, name an individual or corporate trustee
qualified to act in any such state or foreign country as Ancillary Trustee of
such property situated there and require such security as may be determined by
the Trustee. The naming of such Ancillary Trustee shall be subject to prior
written approval by the Finance Committee. Any Ancillary Trustee so appointed
shall have such rights powers, discretions, responsibilities, and duties as are
delegated to it by the Trustee, but subject to such


--------------------------------------------------------------------------------


limitations or directions specified in the Trustee’s instrument evidencing the
appointment. The Ancillary Trustee shall be answerable to the Trustee for all
monies, assets, or other property entrusted to it or received by it in
connection with the administration of the Trust. The Trustee may remove any such
Ancillary Trustee and may appoint a successor at any time or from time to time
as to any or all of the assets, in each case subject to prior written approval
of the successor by the Finance Committee.

3.5
Custodian. The Finance Committee may appoint a Custodian to hold all or any
portion of the Plan assets. A Custodian has the same powers, rights and duties
as a directed Trustee. The Custodian will be protected from liability with
respect to actions taken pursuant to the direction of the Trustee, the Finance
Committee or other third party with authority to provide direction to the
Custodian.



--------------------------------------------------------------------------------


ARTICLE 4
TRUST ADMINISTRATION


4.1
General Responsibilities of Trustee.



(a)
Trustee Responsibilities. The Trustee’s powers, right and duties are limited to
those described in this Article; the Committees are responsible for any other
administrative duties required under the Plan or by applicable law.


(b)
Separate Agreement. The Trustee’s powers, rights and duties may be supplemented
or limited by a separate trust agreement, investment policy, funding agreement,
or other binding documents entered into between the Trustee and the Finance
Committee which designates the Trustee’s responsibilities with respect to the
Plan. A separate trust agreement must be consistent with the terms of the Plan
and must comply with all qualification requirements under the Code and
regulations.


(c)
Safekeeping of Plan Assets. The Trustee shall be responsible for the safekeeping
of the assets of the Trust in accordance with the provisions of the Plan and
this Agreement.


(d)
No Guaranteed Value. The Trustee does not guarantee the Trust Fund in any manner
against investment loss or depreciation in asset value, or guarantee the
adequacy of the Trust to meet and discharge any or all liabilities of the Plan.


(e)
Written Communication. Communications to or from the Trustee that are required
to be in writing under this Agreement or the Plan may be made by electronic
means, which shall include facsimile, email or other electronic medium if the
receiving party consents.



4.2
Powers of Trustee. In the administration of the Trust, in addition to, and not
in limitation of, any powers, rights, duties or authority granted to the Trustee
under this Agreement or under applicable law (all such additional powers and
authority being specifically hereby granted), the Trustee is authorized and
empowered to invest, manage and control any portion of the Trust Fund as
directed by Plan Participants or their beneficiaries, or retained by the Finance
Committee, or assigned to the Investment Manager in a manner that is consistent
with the


--------------------------------------------------------------------------------


Plan’s funding policy and investment objectives including the following powers
which may be exercised in its sole discretionary as the Trustee deems advisable
and prudent.

(a)
Cash Assets. The Trustee may retain such portion of the Plan assets in cash or
cash balances as the Trustee may, from time to time, deem to be reasonably
necessary to meet the anticipated cash requirements of the Plan from time to
time without liability for interest on such cash assets. The Trustee may deposit
all or part of cash assets either separately or together with other trust funds
under the control of the Trustee, in its own deposit department or in its name
as Trustee in such other depositories as it may select.


(b)
Claims and Debts, Legal Proceedings. The Trustee may collect and receive any and
all moneys and other property due the Plan and may settle, compromise, or submit
to arbitration any claims and liabilities asserted against or in favor or the
Trust Fund or the Trustee or with respect to the Plan. The Trustee may commence
or defend on behalf of the Plan any law suit or other legal or administrative
proceedings but shall have no duty or obligation to do so unless it shall have
been indemnified to its satisfaction against any and all loss, cost expense and
liability it could sustain or anticipate because of taking such action.


(c)
Titling of Assets. The Trustee may hold any securities or other property in
bearer form or in the name of a nominee, and may hold any investments in bearer
form, provided the books and records of the Trustee at all times show such
investment to be part of the Trust. No such registration or holding shall
relieve the Trustee from liability for the safe custody and disposition of such
securities or other property in accordance with the terms of the Plan and this
Agreement. The Trustee may participate in and use the Federal Reserve Bank’s
System, a service provided by the Federal Reserve Bank to its member banks for
securities.


(d)
Powers of Individual Owner. Subject to the following subsection with respect to
securities of the Company or an Affiliate, the Trustee may exercise any of the
powers of an individual owner with respect to stocks, bonds, securities or other
property (excluding securities of the Company or its Affiliates): the right to
vote upon such stocks, bonds or securities; to give general or special proxies
or powers of attorney; to exercise or sell any conversion privileges,
subscription rights, or other options; to participate in corporate
reorganizations, mergers, consolidations, or other changes


--------------------------------------------------------------------------------


affecting corporate securities and to make any incidental payments in connection
with such stocks, bonds, securities or other property. The Trustee may also
sell, grant options to buy, transfer, assign, convey, exchange, mortgage,
pledge, lease or otherwise dispose of any of the properties held in the Trust
Fund at such prices and on such terms and in such manner as it may deem proper,
and for terms with or extending beyond the duration of the Trust.

(e)
Voting Stock. Notwithstanding the preceding Subsection, unless specifically
agreed upon in writing between the Trustee and the Finance Committee or its
delegate, the Trustee shall not have the power or responsibility to vote proxies
with respect to any securities of the Company or an Affiliate or with respect to
any Plan assets that are subject to the investment direction (including the
power to manage, acquire or dispose of) of the Company or the Finance Committee
or an Investment Manager or any Named Fiduciary in accordance with ERISA Section
403. The Trustee shall follow the requirements set forth in Section 5.3(e) and
(f) to the extent voting and similar rights have been passed through to Plan
Participants and beneficiaries.



(f)
Real Estate. The Trustee may manage, administer, operate, lease for any number
of years, regardless of any restrictions on leases made by fiduciaries, develop,
improve, repair, alter, demolish, mortgage, pledge, grant options with respect
to, or otherwise deal with any real property or interest therein at any time
held by it; and to cause to be formed a corporation or trust to hold title to
any such real property with the powers in this Subsection, all upon such terms
and conditions as may be deemed advisable. Despite the preceding, no investment
may be made in employer real property (whether or not such property is
qualifying employer real property as such term is defined for purposes of
Section 407 of ERISA), unless the Finance Committee consents in writing.



(g)
Borrowing. The Trustee may borrow or raise money on behalf of the Plan from any
lender in such amount, and upon such terms and conditions, as the Trustee deems
advisable. The Trustee may issue a promissory note as Trustee to secure the
repayment of such amounts and may pledge all or any part, of the Trust as
security. The Trustee may renew or extend or participate in the renewal or
extension of any note, bond or other evidence of indebtedness, or any other
contract or lease, or may exchange the same, or agree to a reduction in the rate
of interest or rent or any other modification or change in the terms of such
loan, or of the security or any guaranty of


--------------------------------------------------------------------------------


such loan, in any manner and to any extent that it may deem advisable in its
absolute discretion. The Trustee may waive any default, whether in the
performance of any covenant or condition of any such note, bond or other
evidence of indebtedness, or any other contract or lease, or of the security for
such loan, and may carry such borrowing as past due or may enforce any such
default as it may in its absolute discretion deem advisable. The Trustee may
exercise and enforce any and all rights to foreclose and to bid on property in
foreclosure; may exercise and enforce in any action, suit, or proceeding at law
or in equity any rights or remedies in respect to any such note, bond or other
evidence of indebtedness, or any other contract or lease, or the security for
such loan. The Trustee may pay, compromise, and discharge with the funds of the
Trust Fund any and all liens, charges, or encumbrances, in its absolute
discretion, and may make, execute, and deliver any and all instruments,
contracts, or agreements necessary or proper for the accomplishment of any of
the foregoing powers.


(h)
Insurance Contracts. The Trustee may apply for any contract issued by an
insurance company to be purchased under the Plan and may accept and hold any
such contract, and may assign and deliver any such contract.


(i)
Asset Transfers. The Trustee, upon the written direction of the Finance
Committee, is authorized to enter into a transfer agreement with the Trustee of
another qualified retirement plan and to accept a transfer of assets from such
retirement plan on behalf of any Employee of the Company or an Affiliate. The
Trustee is also authorized, upon the written direction of the Finance Committee,
to transfer all or part of a Participant’s vested account balance to another
qualified retirement plan on behalf of such Participant.


(j)
Acknowledgments. The Trustee is authorized to execute, acknowledge and deliver
all documents of transfer and conveyance, receipts, releases, and any other
instruments that the Trustee deems necessary or appropriate to carry out its
powers, rights and duties hereunder.


(k)
Commingling Assets. If the Company maintains more than one qualified Plan, the
assets of such other qualified plans may be commingled for investment purposes
with the assets of this Plan. The Trustee must separately account for the assets
of each Plan. Such commingling of assets does not cause the Trusts maintained
with respect


--------------------------------------------------------------------------------


to the Employers’ Plans to be treated as a single Trust, except as provided in a
separate document authorized in Section.

(l)
Common/Collective Trust. The Trustee is authorized to invest Plan assets in a
common/collective trust fund, or in a group trust fund that satisfies the
requirements of IRS Revenue Ruling 81-100 and is described more fully in Article
5 as a permissible investment. All of the terms and provisions of any such
common/collective trust fund or group trust into which Plan assets are invested
are incorporated by reference into the provisions of the Trust for this Plan.


(m)
Financial Institution Relationship. If the Trustee is a bank or similar
financial institution, the Trustee is authorized to invest in any type of
deposit of the Trustee (including its own money market fund) at a reasonable
rate of interest so long as such investment is not a non-exempt prohibited
transaction under ERISA.


(n)
Bonding. The Trustee must be bonded as required by applicable law. The bonding
requirements shall not apply to a bank, insurance company, or similar financial
institution that satisfies the requirement of Section 412(a)(2) of ERISA.



(o)
Taxes. The Trustee may pay from the Trust Fund any estate, inheritance, income
or other tax, charge or assessment attributable to any benefit under the Plan
which, in the Trustee’s opinion, is or may be required in order to pay out such
benefit and to require such releases or other documentation as the Trustee deems
appropriate.



4.3
Delegation of Investment Authority.


(a)
Status of Trustee. The Trustee shall act only as a directed Trustee and shall
exercise no discretion over the investment or distribution of the Trust Fund
unless and only if the Trustee has not received written direction from the
Finance Committee with respect to a particular asset held in the Trust Fund. The
Trustee shall invest and reinvest the Trust Fund in accordance with investment
directions as provided in Article 5. The Trustee will have no responsibility to
review or question such investment directions or to review any investment to be
acquired, held or disposed of pursuant to such investment directions or to make
any recommendations with respect to the disposition or continued retention of
any such investment. When accepting and implementing such investment directions,
the Trustee will have no responsibility or liability for compliance with any
applicable


--------------------------------------------------------------------------------


requirements concerning plan investments under the Plan or for any loss or
diminution in value which results from the choice of investments for the Trust
Fund. Whenever the Trustee is permitted or required to act upon instructions or
directions of a Named Fiduciary, Plan Administrator, Plan Participant, or
Investment Manager, the Trustee will have no responsibility or liability for any
action taken or omitted by the Trustee in reliance thereon.


(b)
Appointment. The Finance Committee shall have the right to retain investment
authority or to appoint an Investment Manager with respect to all or a portion
of the investments of the Trust Fund.



(c)
Notice to Trustee. The Finance Committee shall advise the Trustee in writing
regarding the Finance Committee’s retention of investment authority or the
appointment of an Investment Manager. The notice shall state what portion of the
Trust Fund is to be invested by the Finance Committee or the Investment Manager
and shall, if applicable, direct the Trustee to segregate assets into a separate
Investment Account for each such entity directing investments. Such retention,
delegation or appointment shall remain in effect until revoked or amended in
writing. The Finance Committee and, except as restricted in any agreement with
the Committee, Investment Manager shall have authority to exercise all the
powers granted to the Trustee in this Agreement. The Trustee shall receive a
copy of each such agreement between the Finance Committee and the Investment
Managers. All directions to the Trustee shall be in a form and according to a
procedure acceptable to the Trustee.



(d)
Trustee’s Duties. The Trustee must act solely in accordance with the directions
of the Finance Committee or the Investment Manager when investments are subject
to its or their direction. The Trustee shall not be responsible for the
propriety of any directed investment made by the Finance Committee or an
Investment Manager and shall not be required to consult with or advise the
Finance Committee or Investment Manager or any other person regarding the
investment quality of any such directed investment held in the Trust Fund. The
Trustee shall furnish the Finance Committee, or the Investment Manager with such
periodic financial statements of the Investment Account as the Finance Committee
shall direct.



(e)
Assumptions. In the event of any ambiguity or in the event a power or
responsibility is not expressly allocated or assigned to a specific fiduciary,
the power or responsibility


--------------------------------------------------------------------------------


shall be that of the Committees in accordance with the Plan. The Trustee shall
have no responsibility or duty to inquire into the acts or omissions of any
other fiduciary in the exercise of powers or discharge of responsibilities
assigned to such other fiduciary under the Plan or this Agreement. The Trustee
shall not be liable for losses or unfavorable results arising from its
compliance with the investment instructions of the Finance Committee, or an
Investment Manager.

(f)
Termination of Appointment. If the Finance Committee relinquishes its authority
to direct investments and if authority of an Investment Manager is terminated
and a successor is not appointed, the assets held in the related Investment
Account may or may not continue to be segregated, as the Trustee may determine.
Until receipt of written notice of the termination of the authority of the
Finance Committee or an Investment Manager, the Trustee shall be fully protected
in assuming the continuing authority of the Finance Committee, or such
Investment Manager.


(g)
Compensation. An Investment Manager appointed by the Finance Committee shall be
entitled to receive such reasonable compensation for its services as may be
agreed upon with the Finance Committee. The Trustee shall not be responsible for
determining the reasonableness of any compensation to be paid to an Investment
Manager. An employee of the Company or an Affiliate shall not receive any
additional compensation for serving on the Finance Committee.


4.4
Expenses. Reasonable expenses incurred by the Trustee in the performance of its
duties, including fees for legal services or other services pursuant to Section
3.1(d) above rendered to the Trustee and such other expenses as may be agreed
upon in writing from time to time between the Finance Committee and the Trustee,
and all other proper charges and disbursements of the Trustee, shall be paid
from the Trust Fund, unless paid by the Company, but until paid shall constitute
a charge upon the Trust Fund. All taxes of any and all kinds whatsoever that may
be levied or assessed under existing or future laws, upon or in respect of the
Trust Fund or the income therefrom, shall be paid from the Trust Fund.
Notwithstanding the preceding, no such expense shall be paid from the Trust Fund
to the extent it would be a non-exempt prohibited transaction under ERISA or the
Code.





--------------------------------------------------------------------------------






ARTICLE 5
INVESTMENTS


5.1
Investment Funds. The Plan provides that Plan Participants or their
beneficiaries may choose to have their Plan Accounts invested in the Employer
Stock Fund or other Investment Funds selected by the Finance Committee. The
Trustee shall follow the instructions of the Finance Committee, or if appointed,
an Investment Manager with regard to the selection, retention and replacement of
Investment Funds (excluding the Employer Stock Fund).



5.2
Participant-Directed Investments. For so long as Plan Participants or their
beneficiaries may direct investments, the Trustee will invest the Trust Fund
pursuant to the terms of the Plan and the investment directions of Plan
Participants or their beneficiaries. Each Participant or beneficiary shall
convey investment instructions to the Benefits Committee or the Benefits
Committee’s designee who, in either case, shall transmit those instructions
promptly to the Trustee in writing. The Trustee may agree to accept investment
instructions from the Plan’s record keeper. Implementation of ERISA Section
404(c) shall not impose any greater duties upon the Trustee than those duties
expressly provided for in written procedures adopted by the Benefits Committee
and agreed to in writing by the Trustee.



5.3
Employer Stock Fund.

(a)
Composition. The Employer Stock Fund is an ESOP and therefore is designed to
invest primarily in Employer Stock without limitation. Notwithstanding the
preceding, the Trustee may hold cash in the Employer Stock Fund in such amounts
as the Trustee decides, in its sole discretion, is reasonable for liquidity
purposes in order to make distributions, loans, withdrawals and investment
transfers. The Trust shall not be required to pay interest on such cash balance
and shall not be liable if the cash balance is not invested.


(b)
Acquisition of Employer Stock. Each year the Employers will make contributions
to the Employer Stock Fund sufficient to amortize any outstanding balance of an
Acquisition Loan. To the extent contributions are made in Employer Stock, the
Trustee will be expected to retain such Employer Stock in the Employer Stock
Fund until liquidation is necessary for Fund transactions. The Trustee may not
obligate the Trust to acquire Employer Stock from a particular holder at an
indefinite time determined


--------------------------------------------------------------------------------


upon the occurrence of an event, such as the death of the holder or to acquire
Employer Stock including, without limitation, Employer Stock under a put option
binding upon the Plan. However, the Trust may be given an option to assume, at
the time a put option is exercised, the right and obligations under a put option
binding upon the Employers. All purchases of Employer Stock shall be made at a
price which, in the judgment of the Trustee, or its designated purchasing agent,
does not exceed the fair market value. All sales of Employer Stock shall be made
at a price which, in the judgment of the Trustee, or its designated purchasing
agent, is not less than the fair market value.


(c)
Acquisition Loans. On the direction of the Company, the Trustee will make an
Acquisition Loan, solely for the purpose of purchasing Employer Stock or
repaying a previous Acquisition Loan. The Trustee may make Acquisition Loans
from any financial institution or other entity it considers appropriate,
including a party in interest as defined in ERISA Section 3(14), or a
disqualified person as defined in Code Section 4975(e)(2). A party in interest
and/or disqualified person may guarantee any Acquisition Loan. No lender will
have recourse against any Plan assets other than Financed Shares that remain
subject to pledge at the time of default.



(1)
Each Acquisition Loan shall comply with the requirements set forth in the Plan,
including but not limited to, term, collateral and payment of principal and
interest.



(2)
The Trustee will maintain a separate Suspense Account to hold Financed Shares
acquired with each separate Acquisition Loan. The Finance Committee will direct
the Trustee as to whether dividends paid on the Financed Shares should be used
to repay the Acquisition Loan or should be released from the Suspense Account
and in what number.



(3)
If an Acquisition Loan should go into default, the Trustee will transfer to the
lender Plan assets equal in value to the amount of the defaulted balance, but if
the lender is a party in interest as defined in ERISA Section 3(14), or a
disqualified person as defined in Code Section 4975(e)(2), the Trustee will
transfer only the number of Financed Shares necessary to meet the repayment
schedule of the Acquisition Loan.    



(d)
Dividends on Employer Stock. The Trustee will use dividends issued on Financed
Shares held in a Suspense Account to repay any outstanding balance on an
Acquisition Loan. The Trustee will honor elections made by Plan Participants or
their beneficiaries to have all or part of the dividends attributable to the
Share Units in their Accounts


--------------------------------------------------------------------------------


either invested in the Employer Stock Fund or paid to them in a cash payment no
later than 90 days after the end of the Plan Year in which such dividends are
paid. Absent an affirmative election of a Participant or beneficiary, such
dividends shall be reinvested in the Employer Stock Fund. The Trustee will
follow instructions received from the Finance Committee with respect to the
reinvestment or distribution of such dividends except that no election will be
honored to the extent that it requests a distribution of earnings on any
dividends that are reinvested in the Employer Stock Fund and subsequently
distributed pursuant to an election under this Subsection. The Trustee will
decrease elected cash distributions made after 2002 to reflect any losses
attributable to the dividend between the record date and the distribution date.


(e)
Voting Rights. Each Participant or beneficiary whose Account is invested in the
Employer Stock Fund may direct the Trustee as to the manner in which the shares
of Employer Stock represented by the Share Units held in his/her Accounts will
be voted. The Trustee will vote combined fractional shares of Employer Stock
represented by the Share Units in the manner that most closely reflects Plan
Participants’ direction. The Trustee will refrain from voting any shares for
which Plan Participants fail to give voting instructions, except as required by
any applicable law. The Trustee will vote unallocated shares of Employer Stock
in the Suspense Account in the manner that the Trustee determines to be in the
best interest of Plan Participants and beneficiaries. For voting purposes, each
Participant or beneficiary will be a named fiduciary with respect to the shares
of Employer Stock represented by the Share Units allocated to his Account. The
Benefits Committee will see that affected Plan Participants or their
beneficiaries and the Trustee receive the same proxy materials provided to other
stockholders as well as notices and information statements when voting rights
are to be exercised, the content of which shall be generally the same as for all
holders of Employer Stock.



(f)
Tender Offers. If the Trustee receives any information or material that
reasonably indicates a tender offer is being made to holders of Employer Stock,
the Benefits Committee will furnish such information or material to each
Participant or beneficiary with an Account invested in the Employer Stock Fund,
together with a form on which the Participant or beneficiary may confidentially
direct the Trustee whether to tender the Employer Stock represented by his/her
Share Units or take any other solicited action with respect to the Employer
Stock represented by his/her Share Units. The Trustee will tender combined
fractional shares of Employer Stock represented by the Share


--------------------------------------------------------------------------------


Units in the manner that most closely reflects Plan Participants’ direction. The
Trustee will refrain from tendering the shares of Employer Stock represented by
Share Units held in the Accounts of Plan Participants who fail to give
directions, except as required by any applicable law. The Trustee will tender
unallocated shares of Employer Stock in the Suspense Account in the manner that
the Trustee determines to be in the best interest of Plan Participants and
beneficiaries. For each Participant or beneficiary who sells the Share Units
held in his/her Accounts, the Trustee will reinvest the proceeds according to
his/her current investment election, unless he/she elects otherwise under
Subsection 4.2(e). For purposes of any tender offer, each Participant will be a
named fiduciary with respect to the Employer Stock represented by the Share
Units held in his/her own Accounts.


5.4
Investment Powers. The Finance Committee or the Investment Manager(s) will have
sole responsibility for the investment and, unless reserved to a Named
Fiduciary, the voting and subscription action of the portion of the Trust Fund
under its or their respective management and the Trustee shall take such action
only upon the proper instructions of the Finance Committee or the Investment
Manager, as applicable. The Trustee will not be liable for, or obligated to
inquire into, the acts or omissions of the Finance Committee or Investment
Manager who manages all or part of the Trust Fund. In acting upon the directions
of the Finance Committee or the Investment Manager or the Plan’s Named
Fiduciary, the Trustee may:



(a)
Invest and reinvest principal and income of the Trust Fund in common, preferred,
and other stocks of any corporation; voting trust certificates; interests in
investment trusts, including, without limiting the generality of such
investments, participations issued by an investment company as defined in the
Investment Company Act of 1940, as from time to time amended (including those
which it or its affiliates are interested as Trustee); bonds, notes, and
debentures, secured or unsecured; mortgages on real or personal property;
conditional sales contracts; and real estate and leases.


(b)
Invest and reinvest the principal and income of the Trust Fund by investing in
an annuity contract or contracts (including any agreement or supplemental
agreements) issued by an insurance company.



(c)
Engage in the writing, sale, and buying in, of covered call option contracts;
and the Trustee may acquire and may exercise options to purchase or sell
securities or other


--------------------------------------------------------------------------------


assets.


(d)
Invest in qualifying employer securities that are shares of Employer Stock if
such assets are purchased or sold as an investment of the Employer Stock Fund
and from or to a disqualified person or party in interest, as those terms are
used in ERISA, and if there is no generally recognized market for such
securities or property, the purchase shall be for not more than fair market
value and the sale shall be for not less than fair market value, as determined
in good faith by the Trustee.



(e)
Invest and reinvest principal and income of the Trust Fund in deposits
(including savings accounts, savings certificates, and similar interest-bearing
instruments or accounts) in itself or its affiliates, provided such deposits
bear a reasonable rate of interest.



(f)
Lend any securities or security from time to time constituting a part of the
Trust Fund in exchange for such consideration and upon such terms and conditions
as the Trustee deems appropriate. In any such transaction the Trustee may
transfer legal title respecting the securities being loaned to the obligator,
and may permit the obligator to return to the Trust Fund securities that are
identical (but not necessarily evidenced by the same certificates) to those
transferred to it by the Trustee.



(g)
Purchase or sell financial futures contracts in transactions executed through a
generally recognized commodities or securities exchange.



(h)
Invest all, or any part, of the assets of the fund in any common, collective or
group trust fund which is maintained under Code Section 584 or Revenue Ruling
81-100, 1981-1 C.B. 326 by the Trustee or any bank which is a member of an
"affiliated group" (as that term is defined in Section 1504 of the Code) with
the Trustee and such common, collective or group trust shall automatically be
adopted as part of this Trust Agreement for the period such investment is made
in such common, collective or group trust fund and all the terms of such common,
collective or group trust fund as in effect during the period such investment is
made shall automatically be incorporated by this reference into this Trust
Agreement.



5.5
Limitations.



--------------------------------------------------------------------------------


(a)
Limited Borrowing. While the Finance Committee may direct the Trustee with
respect to Plan investments pursuant to this Section, and in furtherance of that
capacity may generally invest in any media in which the Trustee may invest
(excluding transactions involving the Employer Stock Fund as described in other
provisions of this Agreement), the Finance Committee may not borrow from the
Trust or pledge any of the assets of the Trust as security for a loan to the
Company or any other Employer; or on behalf of the Company or any other
Employer, buy property or assets from or sell property or assets to the Trust;
charge the Trust Fund for any fee for services rendered to the Trust; or receive
any services from the Trust on a preferential basis not available to other
clients of the Trustee. If the Investment Manager is an affiliate of the Trustee
or the Company or any other employer, the restrictions in this Subsection that
apply to the Finance Committee shall also apply to such Investment Manager.


(b)
Foreign Securities. If the Trustee is directed to purchase, retain, or sell
securities issued by any foreign government or any agency of a foreign
government, or by any corporation domiciled outside of the United States, it
shall be the responsibility of the Finance Committee or the Investment Manager,
as applicable, to advise the Trustee in writing with respect to any laws or
regulations of any foreign country or any United States territory or possession
that may be applicable in any manner whatsoever to such securities including,
but not limited to, receipt of dividends or interest by the Trustee from such
securities. No indicia of ownership of Plan assets may be held outside the
United States.


(c)
Delivery of Investment Information. The Trustee shall deliver or cause to be
executed and delivered, to the Finance Committee or the designated Investment
Manager, all notices, prospectuses, finance statements, proxies and proxy
soliciting materials relating to investments held in the Investment Account
(excluding Employer Stock held in the Employer Stock Fund or a Suspense
Account).



5.6
Investment Policy. The Finance Committee shall formulate an investment policy
and method and communicate it in writing to the Trustee or other fiduciary
responsible for Plan investments. If any adjustment from such policy or method
is subsequently deemed appropriate, the Finance Committee shall give written
notice of such adjustment as soon as practicable to the responsible fiduciary
and the fiduciary shall be under no duty to make any such adjustment prior to
receiving such notice.





--------------------------------------------------------------------------------


5.7
Transfers to Insurance Company. The Finance Committee may direct the Trustee to
transfer all or any part of the Trust Fund to an insurance company designated by
the Finance Committee.



(a)
Notice and Contract. The Finance Committee shall give the Trustee written notice
of such transfer within a reasonable time before the transfer. The amounts
transferred shall be held by the insurance company pursuant to a contract
between the insurance company and the Trustee. The Finance Committee shall
determine the terms of the contract (including any supplemental agreement and,
on the Finance Committee’s written direction, the Trustee shall apply for the
contract, hold the contract as an asset of the Trust Fund and shall pay premiums
as directed in writing by the Finance Committee.


(b)
Committee Direction. Except as otherwise agreed in writing by the Trustee and
the Finance Committee, the Trustee shall take actions with respect to such
contract only as directed in writing by the Finance Committee. It is intended
that the Trustee shall have no discretion whatsoever with respect to the
provisions of such an insurance contract or the Trustee actions taken in
connection with the contract. Notwithstanding any of the foregoing provisions of
this Subsection to the contrary, the Trustee shall make no payment for
investment in an insurance company account other than the general account of the
insurance company, unless the insurance company has met the requirements of
Section 3(38) of ERISA to serve as an Investment Manager as defined in ERISA and
has acknowledged in writing that it is a fiduciary with respect to the Plan and
the Trust. No transfer shall be made from the general account of any other
account maintained by the insurance company until the requirements of the
preceding sentence are met.



--------------------------------------------------------------------------------





ARTICLE 6
Accountings


6.1
Valuation.



(a)
Annual Valuation and Final Report. As soon as reasonably practicable following
the close of each annual accounting period of the Trust, or after the
resignation or removal of a Trustee has become effective, the Trustee shall file
with the Finance Committee a written account setting forth all investments,
receipts, disbursements, and other transactions it has effected during such
year, or during the part of the year to the date the resignation or removal is
effective, as the case may be, and containing a description of all securities
purchased and sold, the cost or net proceeds of sale, the securities and
investments held at the end of such period, and the cost of each item as carried
on the books of the Trustee. The Trustee and the Finance Committee may agree to
value the Trust on a more frequent basis.


(b)
Committee Approval of Report. Upon receipt of the Trustee’s report described in
Subsection (a), the Finance Committee must promptly notify the Trustee of its
approval or disapproval of the information. If the Finance Committee does not
provide a written disapproval within one-hundred and eighty (180) days following
the receipt of the information, including a written description of the items in
question, the Trustee is forever released and discharged from any liability with
respect to all matters reflected in such information. The Trustee shall have
thirty (30) days following its receipt of a written disapproval from the Finance
Committee to provide a written explanation of the terms in question. If the
Finance Committee again disapproves of the accounting, the Trustee may file its
accounting with a court of competent jurisdiction for audit and adjudication.


(c)
Valuations Binding. If the fair market value of an asset in the Trust Fund is
not available when necessary for accounting or reporting purposes, the fair
market value of the asset shall be determined in good faith by the Trustee,
assuming an orderly liquidation at the time of such determination. In
determining the value of the Trust Fund, the Trustee will exercise its best
judgment, and all determinations of Trust Fund value made by the Trustee and
approved by the Finance Committee will be binding


--------------------------------------------------------------------------------


upon Plan Participants and their beneficiaries.


--------------------------------------------------------------------------------




6.2
Records and Accounts.


(a)
Accurate Records. The Trustee shall keep accurate and detailed records and
accounts of all investments, receipts, and disbursement, and other transactions
involving assets of the Trust Fund, and all records, books, and accounts
relating to the Trust Fund shall be open to inspection by any person designated
by the Finance Committee at all reasonable times.


(b)
Other Information and Reports. In addition to the annual valuation reports, the
Trustee shall also furnish the Committees such other information as the Trustee
may possess and as may be necessary for the Committees to comply with the
reporting requirements of ERISA, the Securities and Exchange Commission or other
governmental agency. The Trustee shall make such other reports as may be agreed
upon with each Committee. No other person or entity may require an accounting of
the Trustee.


(c)
Record Retention. The Trustee shall retain its records relating to the Trust as
long as necessary for the proper administration of the Trust Fund and at least
for any period required by ERISA or other applicable law.


(d)
Data Backup. The Trustee agrees to maintain a backup on all data in its
possession related to the Plan and the Trust on a separate network and in a
separate geographic location (to reduce the risk of an event occurring in one
region of the country affecting the ability of the Trustee to perform its duties
under this Agreement. The backup data and separate network will be reasonably
available to the Trustee to process Plan transactions upon the inability of the
Trustee to process Plan transactions through its primary source.



--------------------------------------------------------------------------------




ARTICLE 7
INDEMNIFICATION


7.1
Indemnification of Trustee. Except to the extent that the Trustee has acted with
gross negligence or willful misconduct, the Company shall indemnify the Trustee
(whether or not the Trustee has resigned or been removed) against any and all
claims, liabilities, losses, damages, and expenses, including reasonable
attorney, accountant, and other advisory fees (“Losses”), incurred as a result
of:



(a)
any action or omission of the Trustee taken in good faith in accordance with any
information, instruction, direction, or opinion given to the Trustee by the
Company, the Benefits Committee, the Finance Committee, an Investment Manager, a
Named Fiduciary, or any person or entity appointed by any of them and authorized
to give any information, instruction, direction, or opinion to the Trustee;



(b)
the failure of the Benefits Committee, the Finance Committee, an Investment
Manager, Named Fiduciary or any person or entity appointed by any of them to
make timely disclosure to the Trustee of information necessary for the Trustee
to fulfill its duties under this Agreement which any of them or any appointee
knows or should know if it acted in a reasonably prudent manner; or



(c)
any breach of fiduciary duty by the Company (to the extent the Company is a
fiduciary), the Benefits Committee, the Finance Committee, an Investment
Manager, Named Fiduciary or any person or entity appointed by any of them, other
than such a breach which is caused by any failure of the Trustee to perform its
duties under this Trust Fund.



The duties and obligations of the Trustee shall be limited to those expressly
imposed upon it by this Agreement or any later amendment agreed upon by the
Parties. The Committees shall retain responsibility for administrative duties
required under the Plan or applicable law, which are not expressly imposed upon
or agreed to in writing by the Trustee.


7.2
Liability for Another’s Acts or Omissions

(a)
Trustee Liability. The Trustee shall not be liable for the acts or omissions of
the Benefits Committee or the Finance Committee or any Investment Manager except
where the Trustee is acting as an Investment Manager or has appointed an
affiliate as


--------------------------------------------------------------------------------


Investment Manager, and except with respect to any acts or omissions of the
Benefits Committee or the Finance Committee or an Investment Manager in which
the Trustee participates knowingly or which the Trustee knowingly undertakes to
conceal, and which the Trustee knows or reasonably should know constitutes a
breach of fiduciary responsibility.

(b)
Liabilities of Directed Trustee. As a directed Trustee, the Trustee shall have
no responsibility to review or question the distribution instructions or the
investment directions it receives from any authorized persons or to review any
such investment directions regarding the acquisition, holding or disposition of
any investment or to make any recommendations with respect to the disposition or
continued retention of any such investment. When accepting and implementing
investment directions, the Trustee will have no responsibility or liability for
compliance with any applicable requirements in the Plan document or this
Agreement concerning Plan investments or for any loss or diminution in value
which results from the choice of investments for the Trust Fund. The Trustee
will have no responsibility or liability for any action taken or not taken in
reliance on the investment instructions of any person properly authorized to
direct investments as described in Section 4.3.


(c)
Liability for Trustee Acts and Omissions. The Benefits Committee and the Finance
Committee shall not be liable for the acts or omissions of the Trustee except
with respect to any acts or omissions of the Trustee in which the Benefits
Committee or the Finance Committee participated knowingly or which the Benefits
Committee or the Finance Investment Committee knowingly undertakes to conceal,
and which Benefits Committee or Finance Committee knows or reasonably should
know constitutes a breach of fiduciary responsibility.


(d)
Absence of Directions. If at any time the Benefits Committee or the Finance
Committee shall be incapable for any reason of giving instructions, directions
or authorizations to the Trustee as provided in this Agreement, the Trustee may,
without liability to itself, act without such instructions, directions or
authorizations as it, in its discretion, shall deem appropriate or advisable
under the circumstances for carrying out the provisions of the Plan or this
Agreement.


7.3
Indemnification by Trustee. Except to the extent that a SunTrust Indemnified
Party (defined


--------------------------------------------------------------------------------


below) has acted with negligence or willful misconduct, the Trustee shall
indemnify the Company and the Committees and their officers, employees and
agents (“SunTrust Indemnified Parties”) against, and hold them harmless from
Losses (as defined in Section 7.1) which may be imposed on, incurred by or
asserted against the SunTrust Indemnified Parties at any time by reason of the
Trustee’s gross negligence, bad faith, willful misconduct or failure to fulfill
its duties under this Agreement. This provision shall survive termination of
this Agreement.


--------------------------------------------------------------------------------


ARTICLE 8
CHANGE IN TRUSTEE


8.1
Resignation or Removal. The Trustee may resign at any time by giving ninety (90)
days advance written notice to the Finance Committee. The Finance Committee may
remove the Trustee by giving sixty (60) days advance written notice to the
Trustee. The Parties may mutually agree to a shorter notice period. A departing
Trustee shall file a final accounting with the Finance Committee as described in
Article 6 and shall provide for the transfer of Trust records to the successor
or to the Finance Committee, as directed by the Finance Committee.


8.2
Successor. In the event of the resignation or removal of the Trustee, the
Finance Committee shall promptly appoint a successor. If no appointment of a
successor is made within a reasonable time after the Trustee’s resignation or
removal, the Trustee may petition any court of competent jurisdiction to appoint
a successor, after giving advance notice to the Finance Committee and the
retiring Trustee, as the court may deem proper and suitable. The retiring
Trustee shall be furnished with written notice from the Finance Committee or the
court, as the case may be, of the appointment of the successor, and shall also
be furnished with written evidence of the successor's acceptance of the
trusteeship. Only then shall the retiring Trustee cease to serve as trustee
under this Agreement.


8.3
Duties of Successor Trustee. Every successor Trustee serving under this
Agreement shall have all the rights, title, powers, duties, exemptions, and
limitations of the predecessor Trustee as set forth in the Plan and this
Agreement. Upon the appointment and acceptance of a successor Trustee, the
retiring Trustee shall transfer and deliver the assets of the Trust Fund to the
successor, after reserving such reasonable amount as it shall deem necessary to
provide for permissible fees and expenses and any sums chargeable against the
Trust Fund for which the retiring Trustee may be liable. Any predecessor Trustee
shall do all acts necessary to vest title of record in the successor Trustee. If
any assets in the Trust Fund have been invested in a common or collective trust
fund of the predecessor Trustee, the predecessor shall cause that investment to
be liquidated at the earliest practical time after notice has been given or
received by the predecessor of the resignation or removal. No person becoming a
Trustee of the Trust Fund shall be in any way liable or responsible for anything
done or omitted by any Trustee before such person's acceptance of the
trusteeship, nor shall such person have any duty to examine the administration
of the Trust prior to such acceptance.



--------------------------------------------------------------------------------


8.4
Changes in Organization of Trustee. If any corporate trustee acting under this
Agreement is merged with another corporation or association, or is succeeded by
another corporation or association, through consolidation or otherwise, the
acquiring corporation or association shall automatically become Trustee under
this Agreement. If any corporate trustee acting under this Agreement sells and
transfers substantially all of its assets and business to another corporation or
association, the acquiring corporation or association shall automatically become
Trustee under this Agreement. When authorized by statute or court order any
corporate trustee acting hereunder may permit itself to be succeeded as such
corporate trustee by another corporation or association and such other
corporation or association shall become Trustee under this Agreement. In each
case the acquiring corporation or association shall be Trustee of the Trust as
though specifically so named in this Agreement. Notwithstanding the foregoing
provisions of this section, an acquiring corporation or association shall become
Trustee under this Agreement only if it has trust powers and is formed under the
laws of the United States of America or any U.S. subdivision.







--------------------------------------------------------------------------------


ARTICLE 9
MISCELLANEOUS


9.1
Benefits May Not Be Assigned or Alienated. Except as otherwise expressly
permitted by the Plan or required by law, the interests of Plan Participants and
their beneficiaries under the Plan or this Trust Agreement shall not be subject
to any form of attachment, garnishment, levy or other actions of collection
afforded creditors of the Company or Participants and their beneficiaries under
the Plan. The Trustee shall not recognize any assignment or alienation of
benefits unless authorized by the Benefits Committee.


9.2
Evidence. Evidence required of anyone under this Trustee Agreement may be by
certificate, affidavit, document, or other instruction which the person acting
in reliance thereon considers to be pertinent and reliable, and to be signed,
made, or presented by the proper party. Communications required to be in writing
may be made by letter, memorandum or form and may be transmitted by U.S. mail or
private delivery service or, if agreed by the parties, by facsimile, email or
other electronic means.


9.3
Dealings of Others with Trustee. No person (corporation or individual) dealing
with the Trustee shall be required to see to the application of any money paid
or property delivered to the Trustee or to determine whether the Trustee is
acting pursuant to any authority granted to it under this Trust Agreement.



9.4
Allocation of Responsibility. The responsibilities and obligations of the
Trustee shall be strictly limited to those set forth in this Trust Agreement.
Except to the extent imposed by ERISA, no fiduciary of the Plan shall have the
duty to question whether any other fiduciary is fulfilling all of the
responsibility imposed upon such other fiduciary by ERISA or by any regulations
or rulings issued under ERISA. The Trustee shall not be responsible in any way
or any manner in which the Committees, or any other fiduciary appointed by the
Committees, carries out their respective responsibilities under this Trust
Agreement, or more generally, under the Plan.



9.5
Waiver of Notice. Any notice required under this Trust Agreement may be waived
by the person entitled receive such notice.



9.6
Governing Document. To the extent the terms of this Trust may vary from the
terms of the Plan document with respect to depositing Plan assets into this
Trust, the terms of this Trust


--------------------------------------------------------------------------------


shall govern.


9.7
Counterparts. This Trust Agreement may be executed in any number of
counterparts, each of which shall be deemed an original. Such counterparts shall
constitute but one and the same instrument, which may be sufficiently evidenced
by any one counterpart.


9.8
Audits. The Finance Committee shall have the right to cause the books, records,
and accounts of the Trustee that relate to the Trust to be examined and audited
by independent auditors designated by the Finance Committee at such times as the
Finance Committee may determine, and the Trustee shall make such books, records,
and accounts available for such purposes at all reasonable times. This provision
shall survive termination of this Agreement.





    


--------------------------------------------------------------------------------


ARTICLE 10
AMENDMENT AND TERMINATION


10.1
Amendment. This Trust Agreement may be amended at any time or from time to time
and in any manner by written agreement of the Trustee and the Committees, and
the provisions of any such amendment may be applicable to the Trust Fund as
constituted at the time of the amendment as well as to the part of the Trust
Fund subsequently acquired.



10.2
Termination of Plan. If the Plan is terminated, this Trust shall nevertheless
continue in effect until the Trust Fund has been distributed in accordance with
the provisions of the Plan.







--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Committees and the Trustee have caused this Trust
Agreement to be executed by their duly authorized officers or members on the
         day of         , 2012, effective as of July 1, 2011.


SUNTRUST BANKS, INC.
BENEFITS PLAN COMMITTEE


By________________________________
Its________________________________


                
Attest:
By: ________________________    
Title: _______________________    


SUNTRUST BANKS, INC.
BENEFITS FINANCE COMMITTEE


By________________________________
Its________________________________


                
Attest:
By: ________________________    
Title: _______________________    


SUNTRUST BANK, TRUSTEE
By_______________________________
Its_______________________________




Attest:
By: ________________________    
Title: _______________________    




